IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 8, 2009
                                     No. 09-40043
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

ESIQUIEL DE LOS SANTOS,


                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:05-CR-20-ALL


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Esiquiel De Los Santos appeals from the district court’s January 12, 2009,
judgment revoking his supervised release and imposing a 24-month term of
imprisonment to be followed by an 18-month supervised release term. As special
conditions of his supervision, the district court ordered De Los Santos, “[a]s
deemed necessary by the probation officer,” to participate in a drug treatment
program and in a mental health treatment program. De Los Santos argues that


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 09-40043

the district court committed plain error by delegating to the probation officer the
authority to decide whether he should undergo mental health and drug
treatment. Citing United States v. Albro, 32 F.3d 173, 174 (5th Cir. 1994), he
argues that the district court impermissibly delegated its Article III power to
impose conditions of supervised release by giving the probation officer discretion
to decide whether he should participate in mental health and drug treatment
programs.
      To show plain error, De Los Santos must show an error that is clear or
obvious and that affects his substantial rights. United States v. Baker, 538 F.3d
324, 332 (5th Cir. 2008), cert. denied, 129 S. Ct. 962 (2009). Our precedents do
not plainly require the result De Los Santos urges. See United States v. Vega,
332 F.3d 849, 853-54 (5th Cir. 2003); United States v. Warden, 291 F.3d 363,
365-66 (5th Cir. 2002).
                                 *        *         *
      The judgment is AFFIRMED.




                                          2